



EXHIBIT 10.24




Executive Compensation Incentive Recoupment Policy


JOHNSON CONTROLS, INC.
EXECUTIVE COMPENSATION INCENTIVE RECOUPMENT POLICY


I. Scope of this Policy. This policy applies to all performance incentives
awarded on or after September 2, 2016 (the “Effective Date”) to all persons
(“Covered Recipients”) who, at the time of such award, are Section 16(b)
officers of Johnson Controls International plc (the “Company”) elected by the
Board of Directors of the Company (the “Board”). Performance incentives awarded
prior to the Effective Date are not subject to this policy, but remain subject
to the Company’s ability to recover amounts pursuant to applicable legal or
equitable remedies under state and federal law, or pursuant to any recoupment
policy established by Johnson Controls, Inc. or Tyco International plc prior to
the Effective Date, which prior policies shall continue in effect with respect
to such awards.


For purposes of this policy, “performance incentive” means any compensation
payable in cash tied to performance metrics that is intended to serve as
incentive for performance to occur over a period of a year or more and any
performance units granted under the Company’s 2012 Share and Incentive Plan,
whether settled in cash, ordinary shares of the Company (“Shares”) or a
combination thereof. A performance incentive is “awarded” on the date the
Company grants the award, not on the date the award amount is ultimately
determined or paid.


While in effect, this policy overrides any contrary provisions of any
compensation plans or arrangements that the Company adopted or implemented
before the Effective Date and any such plans or arrangements subsequently
adopted or implemented, as well as any contrary provisions in any award
agreements under such plans or arrangements.


The Company may recoup incentive compensation under this policy regardless of
whether the Covered Recipient who received the compensation that is subject to
recoupment is still employed by the Company or an affiliate on the date
reimbursement or other payment is required.


II. Recoupment of Incentive Compensation. All performance incentives awarded
after the Effective Date are subject to recoupment under this policy. The
Compensation Committee of the Board (the “Committee”) will, unless prohibited by
applicable law, require reimbursement from any Covered Recipient of (a) an
amount equal to the amount of any overpayment of any such incentive paid to such
Covered Recipient or (b) any excess number of Shares delivered to such Covered
Recipient (or the fair market value of such excess number of Shares), with
respect to a performance period if the following conditions are met:


•
The payment or the delivery of Shares was predicated upon the achievement of
certain financial results with respect to the applicable performance period that
were subsequently the subject of a material restatement other than a restatement
due to changes in accounting policy;



•
In the Committee’s view the Covered Recipient engaged in conduct that caused or
partially caused the need for the restatement; and



•
A lower payment would have been made, or fewer Shares delivered, to the Covered
Recipient based upon the restated financial results.



The amount required to be reimbursed shall be, in the case of a performance
incentive payable in cash, the excess of the gross incentive payment made over
the gross payment that would have been made if the original payment had been
determined based on the restated financial results or, in the case of a
performance unit payable in Shares, the excess number of Shares delivered over
the number of Shares that would have been delivered if the original number had
been determined based on the restated financial results (or a cash amount equal
to the fair market value of such excess number of Shares at the time of the
reimbursement).


Unless prohibited by applicable law, the Company will also be entitled to, and
the Committee will seek, payment by the Covered Recipient of (i) a reasonable
rate of interest on any incentive that becomes subject to reimbursement under
this policy and (ii) the costs of collection.







--------------------------------------------------------------------------------





Following any accounting restatement that the Company is required to prepare due
to its material noncompliance, as a result of misconduct, with any financial
reporting requirement under the securities laws, the Company will also seek to
recover any compensation received by its Chief Executive Officer and Chief
Financial Officer that is required to be reimbursed under Section304 of the
Sarbanes-Oxley Act of 2002.


The Company will determine, in its sole discretion, the method for obtaining
reimbursement and other payment from the Covered Recipient, which may include,
but is not limited to: (i) by offsetting the amount from any compensation owed
by the Company to the Covered Recipient (including without limitation amounts
payable under a deferred compensation plan at such time as is permitted by
Section 409A of the Internal Revenue Code of 1986, as amended), (ii) by reducing
or eliminating future salary increases, cash incentive awards or equity awards,
or (iii) by requiring the Covered Recipient to pay the amount or deliver an
amount of Shares to the Company upon its written demand for such payment or
delivery of Shares.


III. Administration of this Policy. The Committee will have sole discretion in
making all determinations under this policy, including whether the conduct of a
Covered Recipient has or has not caused or partially caused the need for a
restatement.


IV. Binding on Successors. The terms of this policy shall be binding upon and
enforceable against the Covered Recipients and their heirs, executors,
administrators and legal representatives.


V. Amendment of this Policy. The Committee and the Board, in their discretion,
may modify or amend, in whole or in part, any or all of the provisions of this
policy, and may suspend this policy from time to time.


VI. Governing Law. This policy and all rights and obligations hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin, excluding any choice of law rules that may direct the application of
the laws of another jurisdiction.


* * *



